Citation Nr: 1119915	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  98-06 912A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residual scars of the left tibia prior to September 22, 2010, and in excess of 20 percent on and after September 22, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 1997, having been most recently before the Board in July 2009.  At that time, pursuant to a memorandum decision, dated in January 2008, of the U.S. Court of Appeals (Court), the Board remanded the matter to the VARO in Los Angeles, California, through the VA's Appeals Management Center (AMC) in Washington, DC, for additional actions, including the conduct of a VA medical examination.  Following the AMC's attempts to complete the requested actions, the AMC by its rating decision of December 2010 increased the rating assigned for scars of the left tibia from 10 percent to 20 percent, effective from September 22, 2010.  Based on the AMC's action, the Board has modified the appellate issue accordingly.  

The case has since been returned to the Board for further review.  The RO having jurisdiction of the Veteran's claim has changed to that of the VARO in San Diego, California.  In addition, the Veteran through his representative in a written statement of February 2011 specifically indicated his disagreement with the effective date assigned by the AMC in December 2010 as to the 20 percent rating for his left tibial scars, but as such matter is incorporated into the larger issue of the rating(s) for assignment dating to the February 1997 claim for increase, no separate designation of the effective date matter is required. 

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The record reflects that the Veteran has previously undergone surgical procedures for vein ligation and clot removal involving his left lower extremity, which are unrelated to his service-connected left tibial scars from an inservice motorcycle accident.  The Board by its July 2009 remand requested that the Veteran undergo a VA medical examination and, as part of that examination, the Board requested that the VA examiner specifically delineate those scars attributable to nonservice entities, such as the surgical treatment for varicose veins involving vein ligation.  This was not accomplished as directed in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998), that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Remand for corrective action is thus necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Afford the Veteran a VA skin examination to determine the current nature and severity of his service-connected left tibial scarring, to include findings as to pain, tenderness, superficiality, instability, and impairment of function.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing.  The VA examiner should distinguish the Veteran's left lower extremity scars due to inservice trauma in a motorcycle accident from any nonservice-connected scarring with onset prior to service or in association with postservice surgical procedures for vein ligation involving the left lower extremity and clot removal in the left calf region, which according to the Veteran occurred in 1994 and 1996 or 1997, respectively.  

2.  After ensuring that all requested development has been completed in accordance with the instructions noted above, this multipart claim for increase should be readjudicated.  Such readjudication should address with specificity the question of whether the Veteran is entitled to separate ratings for each of the  scars in question under 38 C.F.R. § 4.118, Diagnostic Code 7804 (old and new) by virtue of 38 C.F.R. § 4.25(b).  If any benefit sought by this appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time in which to respond, before returning the claims folder to the Board for final review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The primary purpose of this remand is to obtain additional evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

